Appeal by defendant (by permission) from an order of the County Court, Westchester County (Martin, J.), dated October 29,1980, which denied, without a hearing, his motion to set aside his sentence. Case remitted to the County Court, Westchester County, to hear and report on whether the stenographer recorded correctly the defendant’s sentence imposed by the court on September 8, 1977 (see People v Minaya, 78 AD2d 358). The appeal is held in abeyance in the interim. The County Court is to file its report with all convenient speed. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.